WOODS, Circuit Judge.
The plaintiffs in error, citizens of Illinois, composing the firm of Chisholm, Boyd & White, sold, by contract in writing, to the defendant in error, a corporation of Virginia, a brick press, which by the sixth clause of the contract they agreed to take hack, and to refund the price, in case it failed to make good merchantable pressed brick from the clay of the Radford Brick Company, provided the clay were furnished to the press in proper condition and quantity, and the bricks made were properly burned. The suit was brougb t upon this clause of the agreement and judgment rendered in favor of the plaintiff, the defendant in error, for $5,000, the price of the press. The first and chief contention of the plaintiff in error is that in certain particulars there was no evidence to support the verdict; but no step was taken at the trial to raise that question, and there was in fact no lack of evidence to justify the submission of the case to the jury. Error has been assigned upon various rulings of *2the court in respect to the admission of evidence, and upon the instructions given to the jury, but the questions are unimportant, involving nothing novel in principle or in the application of the rules of evidence which could justify a particular statement. There is no error in the record, and the judgment is affirmed.